DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 14 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 17 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lew (U.S. Patent Number 4,879,910). Lew discloses flowmeters comprising a plurality of flow passage conduits disposed in a generally axisymmetric arrangement about an axis intermediate the inlet and outlet ports of the flowmeter, which flow passage conduits are subjected to torsional vibrations about the axis of axisymmetry, wherein the time rate of flow of materials moving through the plurality of flow passage conduits is determined from the attenuation of the torsional vibrations caused by the convective momentum transfer of the moving materials that carries away the momentum associated with the torsional vibrations or from the difference in the torsional vibratory motions between the upstream and downstream halves of the combination of the flow passage conduits, which difference in the torsional vibratory motions arises from the .
With respect to claim 1, Lew discloses and illustrates best in Figure 5, a flowmeter (fig. 5), comprising: a flow inlet (44); a flow outlet (51); a first conduit having an inlet leg (40) fluidly coupled to a central conduit portion (45), wherein the central conduit portion is further fluidly coupled to an outlet leg (46); a second conduit having an inlet leg (41, 42, 48) fluidly coupled to a central conduit portion (45), wherein the central conduit portion is further fluidly coupled to an outlet leg (47, 48, 49); wherein the flow inlet (44) is fluidly coupled to a first end of the first conduit and a first end of the second conduit, and the flow outlet (51) is fluidly coupled to a second end of the first conduit and a second end of the second conduit (fig. 5); a manifold (45, 52, 50) fluidly coupled to the inlet legs (40, 41, 42, 43) and the outlet legs (46, 47, 48, 49); a driver (53, 54) coupled to the manifold (45, 52, 50), wherein the driver is operable to vibrate the first and second conduits (fig. 5; see also column 9, lines 52-54). 
With respect to claim 2, the flowmeter of claim 1, comprising a second driver (53, 54) coupled to the manifold, is illustrated in fig. 5.
With respect to claim 3, the flowmeter of claim 1, wherein the driver (53) comprises a first driver component (53) coupled to the first conduit (38), and a second driver component (55) coupled to the manifold (52) is illustrated in fig. 5.
With respect to claim 4, the flowmeter of claim 2, wherein an additional first driver component (54) coupled to the second conduit (43), is illustrated in fig. 5.

With respect to claim 6, the flowmeter of claim 1, wherein the first and second conduits are configured to be driven in opposite directions about respective bending axes is disclosed in column 9, lines 50 through 62.
With respect to claim 7, the flowmeter of claim 1, wherein the first and second conduits maintain a constant cross-sectional area through an entirety of a fluid flow path is illustrated in fig. 5.
With respect to claim 8, the flowmeter of claim 1, wherein the first and second conduits maintain a constant cross-sectional hydraulic diameter through an entirety of a fluid flow path is illustrated in fig. 5. 
With respect to claim 9, the flowmeter of claim 1, wherein the first and second conduits are configured to be symmetric in X, Y, and Z planes is illustrated in fig. 5.
With respect to claim 10, Lew discloses and illustrates a flowmeter (fig. 5), comprising: a flow inlet (44); a flow outlet (51); a first conduit having an inlet leg (40) fluidly coupled to a central conduit portion (45), wherein the central conduit portion is further fluidly coupled to an outlet leg (46); a second conduit having an inlet leg (41, 42, 48) fluidly coupled to a central conduit portion (45), wherein the central conduit portion is further fluidly coupled to an outlet leg (47, 48, 49); wherein the flow inlet (44) is fluidly coupled to a first end of the first conduit and a first end of the second conduit, and the flow outlet (51) is fluidly coupled to a second end of the first conduit and a second end of the second conduit (fig. 5); wherein the inlet legs (40, 41, 42, 43) comprise a first 
With respect to claim 11, the flowmeter of claim 10, comprising a manifold (52) fluidly coupled to the inlet legs and the outlet legs is illustrated in fig. 5.
With respect to claim 12, the flowmeter of claim 10, wherein the outlet legs comprise a third cross-sectional profile that is different from the first and second cross sectional profiles is illustrated in fig. 5.
With respect to claim 13, the flowmeter of claim 10, wherein at least one cross-sectional profile is hexagonal is illustrated in fig. 6, with 6 conduit sections.
With respect to claim 14, the flowmeter of claim 10, wherein the first and second conduits are configured to be driven in opposite directions about respective bending axes is disclosed in column 9, lines 50 - 62. 
With respect to claim 15, the flowmeter of claim 10, wherein the first and second conduits maintain a constant cross-sectional area through an entirety of a fluid flow path is illustrated in fig. 5. 
With respect to claim 16, the flowmeter of claim 10, wherein the first and second conduits maintain a constant cross-sectional hydraulic diameter through an entirety of a fluid flow path is illustrated in fig. 5.
With respect to claim 17, the flowmeter of claim 10, wherein the first and second conduits are configured to be driven in opposite directions about respective bending axes is disclosed in column 9, lines 50 - 62.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


RODNEY T. FRANK
Examiner
Art Unit 2861



August 16, 2021

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861